COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Wendy Duong v. The Lakes at Country Place Community
                              Association, Inc.
Appellate case number:        01-21-00359-CV
Trial court case number:      98150-CV
Trial court:                  239th District Court of Brazoria County
       On July 1, 2021, appellant, Wendy Duong, filed a notice of appeal from two trial
court orders, including a February 8, 2021 “Order Approving [appellee, The Lakes at
Country Place Community Association, Inc.’s] Request for Attorneys[‘] Fees from
[appellant] & Related Sums,” and a March 31, 2021 “Amended Order Approving
[appellee’s] Request for Attorneys[‘] Fees from [appellant] & Related Sums.” On July 19,
2021, appellant filed two motions with this Court.
       The first of appellant’s motions is captioned as a “Motion for Extension of Time to
Pay Appeal Costs and to Forward the District Court’s Record, Including Court Reporter’s
Transcript.” In this motion, appellant requests an extension of time to pay the required
appellate fees, including this Court’s fees as well as the costs for the preparation of the
clerk’s record and reporter’s record.
       Payment of appellate costs in civil cases is governed by the Texas Rules of Appellate
Procedure. Unless an appellant establishes indigence for the purposes of costs, the
appellate fee “must” be paid “at the time an item is presented for filing.” See TEX. R. CIV.
P. 145; TEX. R. APP. P. 5, 20.1. Similarly, unless an appellant establishes indigence for the
purposes of costs, the trial court clerk and court reporter are not responsible for filing the
clerk’s record and reporter’s record, respectively, until appellant has paid or made
arrangements to pay the fees for preparation of the clerk’s and/or reporter’s records. See
TEX. R. APP. P. 37.3(b), (c).
       There is no evidence in this Court’s record that appellant has either: (1) established
indigence for the purpose of payment of appellate costs, or (2) made arrangements to pay
for the clerk’s and/or reporter’s records. Accordingly, appellant’s “Motion for Extension
of Time to Pay Appeal Costs and to Forward the District Court’s Record, Including Court
Reporter’s Transcript” is denied.
       Appellant also filed a “Motion to Expedite Mandate to Return the Case to the
District Court for Post-Judgment Jurisdiction, to Suspend Operation of Rules Under TRAP
2, and/or to Grant Relief Due to Parties’ Agreement Under TRAP Rule 42.1(a)(2).” In this
motion, appellant requests that we expedite our mandate to return this case to the district
court. Issuance of a mandate by an appellate court is governed by the Texas Rules of
Appellate Procedure and occurs only after the appellate court has rendered a judgment on
appeal. See TEX. R. APP. P. 18.1.
       Because no opinion or judgment has been rendered by this Court in this appeal, we
do not yet have authority to issue a mandate. Accordingly, appellant’s “Motion to Expedite
Mandate to Return the Case to the District Court for Post-Judgment Jurisdiction, to
Suspend Operation of Rules Under TRAP 2, and/or to Grant Relief Due to Parties’
Agreement Under TRAP Rule 42.1(a)(2)” is denied.
       Further, based on the record currently before this Court, it is not clear whether we
have jurisdiction over appellant’s July 1, 2021 notice of appeal. Generally, a notice of
appeal of a final judgment must be filed within thirty days after the entry of judgment. See
TEX. R. APP. P. 26.1. However, that deadline is extended to ninety days after the entry of
judgment where appellant files a post-trial motion, such as a motion for new trial. See TEX.
R. APP. P. 26.1(a)(1).
       Here, appellant filed a motion for new trial, accordingly, appellant’s notice of appeal
from the trial court’s February 8, 2021 order was due on or before May 10, 2021, and
appellant’s notice of appeal from the trial court’s March 31, 2021 order was due on or
before June 29, 2021.
        On July 1, 2021, appellant filed her untimely notice of appeal of each of the above-
referenced trial court orders. The time within which to file a notice of appeal may be
enlarged if, within fifteen days after the deadline for filing the notice, the party files a notice
of appeal with the trial court and a motion for extension of time with the appellate court
complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R. APP.
P. 26.3. Appellant’s notice of appeal from the trial court’s March 31, 2021 order was filed
within fifteen days of the deadline for filing the notice of appeal. However, appellant has
not filed any motion for extension of time.
        Absent a timely filed notice of appeal, we lack jurisdiction over an appeal. See TEX.
R. APP. P. 25.1. Accordingly, within ten days of the date of this order, we direct
appellant to file a written response, with citation to law and the record, demonstrating that
this Court has jurisdiction over appellant’s notice of appeal. Failure to respond timely will
result in dismissal of the appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra___________
                    Acting individually  Acting for the Court

Date: __July 27, 2021______


                                                2